Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2013/0335819) in view of Joseph et al. (2008/0176290).
Claim 1
 	Cooper (2013/0335819) discloses projecting an optical pattern (Fig. 1, Ref. 104, 108, 110-112; Para. 0020) onto a biological sample (Fig. 1, Ref. 130; Fluorophores attached to specimen) and capturing a first image of the optical pattern overlaid on the biological sample (Para. 0022); phase shifting (Para. 0004) the projected optical pattern relative to the biological sample (Fig. 1, Ref. 130) and capturing at least a second image of the phase shifted optical pattern overlaid on the biological sample (Para. 0023); and reconstructing a high resolution image representative of the biological sample based upon the first captured image and the at least second captured image (Para. 0023; three-dimensional image).  

    PNG
    media_image1.png
    526
    756
    media_image1.png
    Greyscale


	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show a biological sample being contained in a patterned flowcell having a plurality of nanowells. Joseph et al. (2008/0176290) shows that it is known to provide a patterned flowcell having a plurality of nanowells (Fig. 4, Ref. 302) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the plurality of nanowells of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing an array with more reaction areas therefore increasing the detection sensitivity of the measured sample.

    PNG
    media_image2.png
    563
    841
    media_image2.png
    Greyscale

Claim 6
 	Cooper (2013/0335819) discloses the capturing of the first and the at least second images comprises performing line scanning imaging (See Fig. 4a-4c).  
Claim 7
 	Cooper (2013/0335819) discloses directing light through an optical diffraction grating (Fig. 1, Ref. 108) in a first phase and angle orientation (Para. 0027), wherein the optical pattern projected onto the biological sample (Fig. 1, Ref. 130) is an optical diffraction grating pattern generated by the light being directed through the optical diffraction grating (Fig. 1, Ref. 108), wherein phase shifting the projected optical pattern relative to the biological sample (Fig. 1, Ref. 108) comprises phase shifting the optical diffraction grating (Fig. 1, Ref. 108; Para. 0027).  
Claim 8
 	Cooper (2013/0335819) discloses the phase shifting of the optical diffraction grating (Fig. 1, Ref. 108) comprises phase shifting the optical diffraction grating along the first angle orientation (Para. 0027).  
Claim 9
 	Cooper (2013/0335819) discloses the phase shifting of the optical diffraction grating (Fig. 1, Ref. 108) occurs perpendicularly to a direction of the line scanning imaging (See Fig. 4a-4c).  
Claim 10
 	Cooper (2013/0335819) discloses directing light through an optical diffraction grating (Fig. 1, Ref. 108) in a first phase and angle orientation (Para. 0027), wherein the optical pattern projected (Fig. 1, Ref. 110-112) onto the biological sample (Fig. 1, Ref. 130) is an optical diffraction grating pattern (Fig. 1, Ref. 110-112) generated by the light being directed through .  

Claims 2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2013/0335819) in view of Joseph et al. (2008/0176290) and in further view of 10-1211532.
Claim 2
	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show a plurality of elongated nanowells. Joseph et al. (2008/0176290) shows that it is known to provide an elongated nanowells (See Fig., 4, elongated in the z-axis) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the elongated nanowells of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing an array with more reaction area therefore increasing the detection sensitivity of the measured sample.
	Cooper (2013/0335819) in view of Joseph et al. (2008/0176290) substantially teaches the claimed invention except that it does not show an asymmetrically patterned flowcell. 10-1211532 shows that it is known to provide an asymmetrically patterned flowcell for a nanowell array. It would have been obvious to combine the device of Cooper (2013/0335819) in view of Joseph et al. (2008/0176290) with the asymmetrically pattern of 10-1211532 before the effective 

    PNG
    media_image3.png
    298
    313
    media_image3.png
    Greyscale

Claim 4
	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show the plurality of elongated nanowells are oriented such that along a first axis of the asymmetrically patterned flowcell, resolution is increased to resolve information representative of the biological sample. Joseph et al. (2008/0176290) shows that it is known to provide a plurality of elongated nanowells (See Fig., 4, elongated in the z-axis)  are oriented such that along a first axis (z-axis), resolution is increased to resolve information representative of the biological sample (It would be obvious that having the elongated nanowell would increase the sensing area therefore increased resolution) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the elongated nanowells of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing an array with more reaction surface area therefore increasing the detection sensitivity of the measured sample.

Claim 5
	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show the plurality of elongated nanowells are oriented such that along a second axis of the asymmetrically patterned flowcell, resolution is not increased to resolve information representative of the biological sample. Joseph et al. (2008/0176290) shows that it is known to provide the plurality of elongated nanowells (See Fig., 4, elongated in the z-axis) are oriented such that along a second axis (x, y axis), resolution is not increased to resolve information representative of the biological sample (It is obvious that the circular shape of the nanowells are not going to increase the resolution of the sample for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the elongated nanowells which are oriented in a second axis of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing an array with more nanowell in a reaction area, therefore increasing the detection sensitivity of the measured sample.
 	Cooper (2013/0335819) in view of Joseph et al. (2008/0176290) substantially teaches the claimed invention except that it does not show an asymmetrically patterned flowcell. 10-1211532 shows that it is known to provide an asymmetrically patterned flowcell for a nanowell .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2013/0335819) in view of Joseph et al. (2008/0176290).
Claim 11
 	Cooper (2013/0335819) discloses directing light through an optical diffraction grating (Fig. 1, Ref. 108) in a first phase and angle orientation (Para. 0023); projecting an optical diffraction grating pattern (Fig. 1, Ref. 110-112) generated by the light being directed through the optical diffraction grating (Fig. 1, Ref. 108) onto the biological sample (Fig. 1, Ref. 130) and capturing a first image of the optical diffraction grating pattern overlaid on the biological sample (Para. 0022); phase shifting the optical diffraction grating (Para. 0027), projecting the optical diffraction grating pattern (Fig. 1, Ref. 110-112) onto the biological sample (Fig. 1, Ref. 130) and capturing at least a second image of the phase shifted optical diffraction grating pattern overlaid on the biological sample (Para. 0023); reorienting the optical diffraction grating (Fig. 1, Ref. 108) to a second angle orientation (Fig. 4a-4c), projecting the optical diffraction grating (Fig. 1, Ref. 110-112) pattern onto the biological sample (Fig. 1, Ref. 130), and capturing a third image of the optical diffraction grating pattern overlaid on the biological sample (Para. 0023); phase shifting the optical diffraction grating (Fig. 1, Ref. 108), projecting the optical diffraction grating pattern (Fig. 1, Ref. 110-112) onto the biological sample (Fig. 1, Ref. 130) and capturing at least a fourth image of the phase shifted optical diffraction grating pattern overlaid on the 
 	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show a biological sample being contained in a patterned flowcell having a plurality of nanowells. Joseph et al. (2008/0176290) shows that it is known to provide a patterned flowcell having a plurality of nanowells (Fig. 4, Ref. 302) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the plurality of nanowells of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing an array with more reaction areas therefore increasing the detection sensitivity of the measured sample.
Claim 12
	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show the flowcell is a square array patterned flowcell. Joseph et al. (2008/0176290) shows that it is known to provide a square array pattern flowcell (See Fig. 1) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the square pattern of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing maximum usage of the surface area, therefore improving detection resolution.
Claim 13
 	Cooper (2013/0335819) a laser source emitting a light beam (Fig. 1, Ref. 104); an optical diffraction grating (Fig. 1, Ref. 108) adapted to generate an optical diffraction grating pattern (Fig. 1, Ref. 110-112) upon passage of the emitted light beam through the optical diffraction 
 	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show a biological sample being contained in a patterned flowcell having a plurality of nanowells. Joseph et al. (2008/0176290) shows that it is known to provide a patterned flowcell having a plurality of nanowells (Fig. 4, Ref. 302) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the plurality of nanowells of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing an array with more reaction areas therefore increasing the detection sensitivity of the measured sample.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2013/0335819) in view of Joseph et al. (2008/0176290) and in further view of 10-1211532.
Claim 14
Cooper (2013/0335819) in view of Joseph et al. (2008/0176290) substantially teaches the claimed invention except that it does not show an asymmetrically patterned flowcell. 10-1211532 shows that it is known to provide an asymmetrically patterned flowcell for a nanowell .

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (2013/0335819) in view of Joseph et al. (2008/0176290).
Claim 22
 	Cooper (2013/0335819) discloses a laser source emitting a light beam (Fig. 1, Ref. 104); an optical diffraction grating (Fig. 1, Ref. 108) adapted to generate an optical diffraction grating pattern (Fig. 1, Ref. 110-112) upon passage of the emitted light beam through the optical diffraction grating (Fig. 1, Ref. 108); and a camera assembly (Fig. 1, Ref. 134) adapted to capture a plurality of images of optical diffracting grating pattern overlaid on a biological sample (Para. 0023), the plurality of images reflecting three phases (Fig. 4a-4c) of the optical diffracting grating relative to the biological sample (Fig., 1, Ref. 130) and two angular orientations of the optical diffraction grating relative to the biological sample (Para. 0027); and a processor adapted to reconstruct a high resolution image representative of the biological sample (Fig. 1, Ref. 130) based a combination of the plurality of images (Para. 0023; three-dimensional image).  
Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show a biological sample being contained in a patterned flowcell having a plurality of nanowells. Joseph et al. (2008/0176290) shows that it is known to provide a patterned flowcell having a plurality of nanowells (Fig. 4, Ref. 302) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the 
Claim 23
 	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show the flowcell is a square array patterned flowcell. Joseph et al. (2008/0176290) shows that it is known to provide a square array pattern flowcell (See Fig. 1) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the square pattern of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing maximum usage of the surface area, therefore improving detection resolution.
Claim 24
 	Cooper (2013/0335819) substantially teaches the claimed invention except that it does not show the plurality of nanowells are oriented such that resolution is increased to resolve information representative of the biological sample along first and second axes of the flowcell. Joseph et al. (2008/0176290) shows that it is known to provide a plurality of elongated nanowells (See Fig., 4, elongated in the z-axis) are oriented such that along a first axis (z-axis), resolution is increased to resolve information representative of the biological sample (It would be obvious that having the elongated nanowell would increase the sensing area therefore increased resolution) for an apparatus for detecting chemical reactions. It would have been obvious to combine the device of Cooper (2013/0335819) with the elongated nanowells of Joseph et al. (2008/0176290) before the effective filing date of the claimed invention for the purpose of providing an array .


Allowable Subject Matter
Claims 18-21 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
	In view of the further searching by the office the current claims presented are in a condition of allowance. Regarding claim 18, the prior art fails to disclose or make obvious a camera assembly adapted to capture a plurality of images of optical diffracting gratin pattern overlaid on a biological sample, the plurality of images reflecting three phases of the optical diffracting grating relative to the biological sample, wherein the camera assembly comprises a time delay integration line scanning camera assembly; and a processor adapted to reconstruct a high resolution image representative of the biological sample based on a combination of the plurality of images, and in combination with the other recited limitations of claim 18. Claims 19-21 are allowed by the virtue of dependency on the allowed claim 18.
Claims 3, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-11, 13, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 18, 2021